Name: Commission Regulation (EEC) No 1085/88 of 26 April 1988 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 106/ 14 Official Journal of the European Communities 27. 4. 88 COMMISSION REGULATION (EEC) No 1085/88 of 26 April 1988 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat tions and other information known to the Commission that the levies at present in force should be altered to the amounts set out in the Annex hereto, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1837/80 of 27 June 1980 on the common organization of the market in sheepmeat and goatmeat ('), as last amended by Regulation (EEC) No 3939/87 (2), and in particular the first paragraph of Article 11 thereof, Whereas the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat were fixed by Commission Regulation (EEC) No 3917/87 (3), as last amended by Regulation (EEC) No 800/88 (4) ; Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3917/87 to the quota Article 1 The import levies on live sheep and goats and on sheep ­ meat and goatmeat other than frozen meat shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 2 May 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 April 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 183, 16. 7. 1980, p. 1 . (2) OJ No L 373, 31 . 12. 1987, p. 1 . 0 OJ No L 369, 29. 12. 1987, p. 8 . b) OJ No L 81 , 26 . 3 . 1988 , p. 46. 27. 4. 88 Official Journal of the European Communities No L 106/ 15 ANNEX to the Commission Regulation of 26 April 1988 fixing the import levies on live sheep and goats and on sheepmeat and goatmeat other than frozen meat (ECU/100 kg) CN code Week No 18 from 2 to 8 May 1988 Week No 19 from 9 to 15 May 1988 Week No 20 from 16 to 22 May 1988 Week No 21 from 23 to 29 May 1988 Week No 22 from 30 May to 5 June 1988 0104 10 90 (') 141,385 139,491 136,432 133,377 127,483 0104 20 90 (') 141,385 139,491 136,432 133,377 127,483 0204 10 00 0 300,820 296,790 290,280 283,780 271,240 0204 21 00 (2) 300,820 296,790 290,280 283,780 271,240 0204 22 10 (2) 210,574 207,753 203,196 198,646 189,868 0204 22 30 0 330,902 326,469 319,308 312,158 298,364 0204 22 50 (2) 391,066 385,827 377,364 368,914 352,612 0204 22 90 0 391,066 385,827 377,364 368,914 352,612 0204 23 00 (2) 547,492 540,158 528,310 516,480 493,657 0204 50 1 1 0 300,820 296,790 290,280 283,780 271,240 0204 50 13 (2) 210,574 207,753 203,196 198,646 189,868 0204 50 15 (2) 330,902 326,469 319,308 312,158 298,364 0204 50 19 (2) 391,066 385,827 377,364 368,914 352,612 0204 50 31 (2) 391,066 385,827 377,364 368,914 352,612 0204 50 39 (2) 547,492 540,158 528,310 516,480 493,657 0210 90 11 (3) 391,066 385,827 377,364 368,914 352,612 0210 90 19 (3) 547,492 540,158 528,310 516,480 493,657 (') The levy applicable is limited in the conditions laid down in Council Regulations (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (2) The levy applicable is limited to the amount bound under GATT or in the conditions laid down in Council Regulations (EEC) No 1985/82, (EEC) No 3643/85 and (EEC) No 486/85 and Commission Regulation (EEC) No 19/82. (3) The levy applicable is limited in the conditions laid down in Council Regulation (EEC) No 486/85 and Commission Regulation (EEC) No 19/82.